Citation Nr: 0818220	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-07 882	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
May 1989 and from March 1996 to January 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that in pertinent part denied service connection 
for a bilateral hip disability.  The veteran's claims folder 
was subsequently transferred to the RO in Los Angeles, 
California. 

The Board remanded the case in July 2003 for further 
development.  At that time, service connection for the knees 
and for bilateral shin splints was also on appeal.  In 
November 2007, the Los Angeles, California, RO granted those 
service connection claims.  As such, these issues are no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, a Veterans Health Administration (VHA) 
medical opinion was associated with the record in this case.  
In March 2008, the veteran was furnished a copy of the 
opinion and was advised that she had 60 days to submit 
relevant evidence or argument in response.  See 38 C.F.R. §§ 
20.901, 20.903 (2007).  In March 2008, the veteran submitted 
additional relevant evidence and requested that the newly 
submitted evidence be remanded for initial RO review.    

The RO has not yet had a chance to review the newly submitted 
evidence.  Thus, a remand is required.  See 38 C.F.R. 
§ 20.903(c); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The RO should review the additional 
evidence and readjudicate the claim of 
entitlement to service connection for 
chronic bilateral hip disability.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and her representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


